Citation Nr: 0105057	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  98-13 659A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder on a direct basis or as secondary to a left knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


REMAND

The veteran had active service from September 1983 to 
February 1984 and unverified active duty for training in the 
Army Reserve during the period of March 1984 to June 1997.

The Board of Veterans' Appeals (Board) has preliminarily 
reviewed the issues on appeal and first notes that the 
service medical records date from March 1984 to June 1997.  
Service medical records reflect that an "over 40" medical 
examination occurred in April 1992.  The report of medical 
examination states no abnormalities of the lower extremities.  
Two reports of medical history, dated March 11, 1992 and May 
15, 1988, reflect that the veteran had knee surgery on his 
right knee at Kaiser Bellflower in 1981 and 1984, 
respectively.  Service medical records also reveal an injury 
to the right knee in July 1986.  The medical history recorded 
at that time disclosed that the veteran had undergone surgery 
on the right knee about 16 weeks earlier for an injury and 
genetic bone problems.  He again injured his knee when he 
fell during a field training exercise.  It was observed that 
there was a lump on the right knee just below the kneecap 
approximately one inch in diameter.  An X-ray of the knee 
prepared at a private hospital was interpreted to reveal 
slight trace density anterior to tibia tuberosity, slight 
boney irregularity at tibia tuberosity, no effusions, 
otherwise negative.  An assessment of bruised ligaments was 
made and the veteran was treated with ice and elevation of 
the knee.  He was returned to his unit with a restriction to 
light duty.  The veteran received a physical profile in June 
1997 due to complaints of pain in both knees.  The physical 
profile restricted the veteran from running.

The veteran underwent two physical examinations of his knee 
at the Department of Veterans Affairs (VA) Medical Center in 
Loma Linda, California.  The first VA examination in February 
1998, noted that the veteran had significant crepitus in both 
knees, but had full range of motion and Q angles.  He was 
negative for Lachman's signs and patellofemoral compression 
tenderness.  The veteran's condition was diagnosed as 
internal derangement of the knee with early degenerative 
joint disease.  The second VA examination occurred in June 
1999.  The examiner was specifically requested to examine the 
veteran's right knee and provide an opinion as to whether it 
is more likely than not that any current knee pathology is 
related to the veteran's "1986" injury.  Relying on the 
medical history as given by the veteran, the examiner opined 
that it is more likely than not that the patient's current 
knee symptoms are secondary to his "1984" injury and a 
subsequent surgery to remove part of the meniscus.

The administrative record revealed that the veteran had 
applied to the Social Security Administration (SSA) for 
disability benefits. 

In light of the veteran's current disability of his left and 
right knee, missing service medical records from the period 
of active service, missing SSA and medical records, and new 
legislative changes set forth below, the Board finds that a 
further development is required, including a medical 
examination and opinion to determine the etiology of the 
veteran's left and right knee disorders.  The duty to assist 
the veteran in obtaining and developing available facts and 
evidence to support a claim includes obtaining adequate VA 
examinations.  Littke v. Dewinski.  1 Vet. App. 90 (1990).

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The salient features of the new statutory provisions 
(and where they will be codified in title 38 United States 
Code) may be summarized as imposing the following obligations 
on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall 
	(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the regional office (RO) for the 
following development:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  In accordance with the VCAA, the RO 
should take appropriate action to obtain 
or account for the service medical 
records, if any, from the period of the 
veteran's active duty from September 
1983 to March 1984.

3.  The RO should contact Social 
Security Administration (SSA) and 
request a copy of any decision on the 
merits of the claim and copies of any 
medical records reviewed in reaching 
that determination.  If the SSA has made 
no decision or has no records, this 
should be documented in the record.  The 
attention of the SSA should be invited 
to 38 U.S.C.A. § 5106 (West 1991 & Supp. 
2000).

4.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for any injury or 
disease of his left and right knee.  Any 
medical records other than those now on 
file pertaining to a disability of his 
left and right knee should be obtained 
and associated with the claims folder.

In addition, the veteran should be 
requested to provide as much specific 
information as feasible, including 
identifying information, dates and 
addresses, concerning his reported 
treatment for a left and right knee 
disability from the following providers:  
Kaiser Bellflower, Arrowback Medical 
Group, Kaiser Fontana, Alto Medical 
Clinic, Dr. David Woods, St. Bernadine's 
Hospital, Dr. Jerome Wall, and Dr. Jacob 
Rabinovich.  The RO should then take 
appropriate action to obtain such 
records.   

In accordance with the VCAA, the RO must 
make every reasonable effort to obtain 
relevant, nongovernment records the 
claimant has adequately identified.  If 
the RO is unable to obtain such records, 
it must provide the notice described in 
(6) above.  With respect to any Federal 
government records, the RO must 
discharge the obligations set out in (7) 
above.

5.  Upon completion of the above to the 
extent possible, the veteran should be 
afforded an examination by an 
appropriate medical provider to 
determine the nature, status and 
etiology of any disability of the left 
and right knee.  All indicated studies 
must be conducted.  The claims file and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination. After the examination and a 
review of the evidence in the claims 
folder, including service, private and 
VA medical records, the provider should 
express opinions as to the following:

(a) Did the veteran plainly have a right 
knee disorder on entering service and, 
if so, what is the diagnosis(es) of the 
disorder at entrance?

(b) What is the nature, etiology and 
diagnosis of any right knee disability 
present during service or within one 
year of service;

(c) What is the etiology and correct 
diagnosis of any current right knee 
disability;

(d) What is the nature, etiology and 
diagnosis of any  current left knee 
disability; 

(e) What is the degree of medical 
probability that any pre-service right 
knee disorder underwent an increase in 
disability during active duty beyond the 
natural progress of the disorder based 
on all evidence pertaining to the 
disorder before, during and after 
service; and

(f) What is the degree of medical 
probability that there is a causal 
relationship between the veteran's right 
knee disability and left knee 
disability?

If the provider can not answer any of 
the above questions without resort to 
speculation, he or she should so 
indicate. 
 
The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(2000); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  In particular, the RO 
should ensure that the requested 
examination and required opinions are in 
compliance with this remand and if they 
are not, the RO should implement 
corrective procedures.

7.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to service connection for 
knee disabilities.

8. Thereafter, the RO should again review 
the record.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
Richard B. Frank
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



